ACCEPTED
                                                                                                      12-14-00176-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                  2/4/2015 4:43:30 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                          IN THE TWELFTH COURT OF APPEALS
                                   IN TYLER, TEXAS
                                                                                   FILED IN
                                                                            12th COURT OF APPEALS
TRENT MUMPHREY                                         '                         TYLER, TEXAS
         Appellant                                                           2/4/2015 4:43:30 PM
                                                                                 CATHY S. LUSK
V.                                                     '     CASE NO.                Clerk
                                                                          12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                    '

                             MOTION FOR EXTENSION OF TIME
                               TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, TRENT MUMPHREY , the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 114th District Court, Smith County,

Texas in cause number 114-0005-13 for the offense of Aggravated Robbery. On April 4, 2014,

punishment was assessed at life in TDCJ.

                                                 II.

       The Reporter=s record was filed on December 2, 2014. The Appellant=s Brief is due on or

about February 4, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
Since the filing of the Reporter’s Record in the instant case, several matters have resulted in

hearings, trials, or other proceedings in court.

The undersigned counsel is experiencing medical problems that have been explained in his

vacation letter dated December 17, 2014 (see attachment); Surgery has been confirmed for

March 4-5, 2015, in Boston Massachusetts. In the interim, this counsel has had to devote time to

presurgical tests and other preparation.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional three (3) weeks, to February 25, 2015.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 2-4-14


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                         IN THE TWELFTH COURT OF APPEALS
                                  IN TYLER, TEXAS


TRENT MUMPHREY                                       '
         Appellant

VI.                                                  '       CASE NO. 12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Corrected Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING